Order, Supreme Court, New York County, entered on March 11, 1974, affirmed. Respondents shall recover of appellants $40 costs and disbursements of this appeal. The motion of third-party plaintiffs-respondents to dismiss the appeal is denied, and the motion of third-party defendants-appellants to delete from the record pages RA-6-17 “Handwriting Analysis,” is granted, said motions having been renewed on argument of the appeal. Concur — Kupferman, J. P., Lupiano and Steuer, JJ.; Capozzoli and Lane, JJ., dissent in part in the following memorandum by Lane, J.: While I am in agreement with the majority of this court that the default judgment entered was not jurisdictionally defective, I nonetheless would remand this matter to Trial Term solely for the purpose of conducting a hearing on the assessment of damages (CPLR 3215, subd. [b]).